
	
		I
		112th CONGRESS
		2d Session
		H. R. 4379
		IN THE HOUSE OF REPRESENTATIVES
		
			April 18, 2012
			Mr. Stark (for
			 himself, Mr. Lewis of Georgia,
			 Ms. Moore,
			 Ms. Lee of California,
			 Mr. McDermott,
			 Ms. Woolsey,
			 Ms. Schakowsky,
			 Ms. DeLauro,
			 Mrs. Maloney,
			 Mr. Jackson of Illinois,
			 Ms. Richardson,
			 Ms. Norton,
			 Mr. Conyers,
			 Mr. Davis of Illinois, and
			 Mr. Rush) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means, and in addition to the Committee on
			 Education and the
			 Workforce, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend title IV of the Social Security Act to permit
		  States to exempt single parents with children under 60 months of age from TANF
		  participation rate requirements.
	
	
		1.Short titleThis Act may be cited as the
			 Women’s Option to Raise Kids
			 Act.
		2.Increased age
			 limit for exemption from TANF participation rate requirements
			(a)In
			 generalSection 407(b)(5) of
			 the Social Security Act (42 U.S.C. 607(b)(5)) is amended by striking 12
			 months each place it appears and inserting 36
			 months.
			(b)Effective
			 dateThe amendments made by subsection (a) shall apply to fiscal
			 years beginning after fiscal year 2012.
			
